Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 9, 2018

                                            No. 04-18-00418-CV

 IN RE WOOD GROUP PSN INC., Miller Environmental Services L.L.C., Star Tex Gasoline
  & Oil Distributors Inc., Basic Energy Services Inc., Cameron Inc., Chacho’s Vacuum Service
Inc., Coastal Chemical Co. L.L.C., Flint Energy Services Inc., FTS International Services L.L.C.,
     Helmerich & Payne International Drilling Co., Mission Petroleum Carriers Inc., Murphy
   Exploration & Production Company - USA, Murphy Oil Corporation, Plains All American
                                          Pipeline L.P.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice

        On October 3, 2018, this court conditionally granted in part and denied in part relators’
petition for writ of mandamus. On November 2, 2018, the real party in interest filed a motion for
rehearing. After considering the motion, the real party in interest’s motion is hereby DENIED.

           It is so ORDERED on November 9, 2018.


                                                            PER CURIAM




           ATTESTED TO: ___________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 13-05-11980-DCVAJA, styled County of Dimmit v. Murphy Exploration
& Production Co., et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado
J. Abascal, III presiding.